On rehearing the appellant strenuously insists that the record shows that Carl Nyquist became a resident of Oakleaf township. The record shows that Nyquist worked in Oakleaf township during the farming season of 1922, that he voted in Oakleaf township that fall, and he testified that he was not a resident of Oakleaf township at the time, that he was only working there, that he voted there that fall, because he happened to be there at that time, and prior to that time he had always voted in Thorson township. He went back in the fall of 1922, from Oakleaf township to Thorson township, and *Page 346 
stayed in Thorson township at Johnson's until he got sick, when he went to Powers Lake. When he recovered he went to his brother's place in Cleary township, and stayed about a week. He then visited around until the spring of 1923, when he went to his farm in Thorson township where he worked a week digging stone. He then started out with his horse, and in haying time in July he worked in Oakleaf township going back to Thorson township for the harvest, and after the harvest he went back to Oakleaf township and worked for Carl Trulien digging potatoes and seeding rye. While at Trulien's place on October 15, 1923, he took sick, and was taken to the hospital at Powers Lake. He was taken from there to his brother's place on Saturday and back to the hospital at Powers Lake on Monday, and has been sick ever since. The only evidence of a residence in Oakleaf township is that which shows that he worked there during the season of 1922, voted there that fall, and worked there during haying season of 1923, and later digging potatoes and seeding rye, but he testified positively, that he never established a residence anywhere, except, on his homestead, and the evidence of his going there to work in digging stones in preparation of the land for 1924, when he expected to farm the land himself, and was prevented by sickness in the fall of 1923; the evidence of the tenant, Emil Grubb, that Nyquist built a two-room addition to the house in 1920, the evidence that he always voted in Thorson township, except that one fall when he was working in Oakleaf township, disproves any intention to establish a home in Oakleaf township.
Under subdivision 6 of § 2501, Comp. Laws 1913, residence "may be lost by acquiring a new one in the state, or by voluntary absence from the county in which such residence had obtained for a period of one year."
Nyquist did not leave the county. He was in the county all the time, either in Thorson township, Cleary township, Oakleaf township or Powers Lake. The law fixes a period when absence from the county, loses or defeats residence therein, but does not fix any period of absence from the township, but it does provide that a residence once legally acquired shall continue until it is lost, or defeated by acquiring a new one in the state. This law is in harmony with § 14, Comp. Laws 1913, which provides, that every person has in law a residence, a place where one remains when not called elsewhere for labor or other *Page 347 
special or temporary purpose, and to which, he returns in seasons of repose. There can be only one residence and it cannot be lost until another is gained, and it can be changed, only by the union of act and intent. The statute itself says, when the residence is changed. It is changed under subdivision 7 of § 14, Comp. Laws 1913, by the union of act and intent. That is, the moving from one place of residence to another place with the intent to abandon the old residence and establish a residence at the new place, is in law a change of residence which may be accomplished in one day between townships.
Under the same statute the California court has said: "To acquire a new residence without fact of removal, avails nothing, neither does fact of removal, without intention to change residence." People v. Peralta, 4 Cal. 175; Huston v. Anderson,145 Cal. 320, 78 P. 626; Barhydt v. Cross, 156 Iowa, 271, 40 L.R.A.(N.S.) 986, 136 N.W. 525, Ann. Cas. 1915C, 792. The evidence in the case at bar shows an intention on the part of Nyquist to retain his residence in Thorson township, and there is no union of act and intent showing otherwise. It is conceded, however, that there is no legal evidence to sustain the entry of a money judgment, and judgment heretofore entered is modified by setting aside the money judgment, and as thus modified, the judgment is affirmed.
NUESSLE, Ch. J., and BURR, BIRDZELL, and CHRISTIANSON, JJ., concur.